Name: COMMISSION REGULATION (EC) No 1987/97 of 13 October 1997 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  processed agricultural produce;  production
 Date Published: nan

 L 280/4 EN Official Journal of the European Communities 14 . 10 . 97 COMMISSION REGULATION (EC) No 1987/97 of 13 October 1997 on the supply of vegetable oil as food aid the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid , the Commission has allocated vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3 ); Whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilize either rape-seed oil or sunflower oil ; whereas the contract for the supply of such each lot is to be awarded to the tenderer submitting the lowest tender; Whereas, for a given lot, given the large number of destinations of the supplies, provision should be made for HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements . Tenders shall cover either rape-seed oil or sunflower oil . Tenders shall be rejected unless they specify the type of oil to which they relate . For lot D , notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7 . 1996, p . 1 . 0 OJ L 204, 25 . 7. 1987, p . 1 . b) OJ L 81 , 28 . 3 . 1991 , p . 108 . 14. io . 97 TEN Official Journal of the European Communities L 280/5 ANNEX LOTS A, B , C and D 1 . Operation Nos ('): 32/97 (A); 33/97 (B); 34/97 (C); 35/97 (Dl ); 36/97 (D2) 2. Programme: 1997 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39 6) 65 13 29 88 ; fax : 65 13 28 44/3 ; telex : 626675 WFP I) 4 . Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : A: Ethiopia; B : Angola ; C: Tajikistan ; Dl : Zambia; D2: Bangladesh 6 . Product to be mobilized : vegetable oil : refined rapeseed oil or refined sunflower oil 7 . Characteristics and quality of the goods ( 3) ( 5) (7): see OJ C 1 14, 29 . 4. 1991 , p. 1 ( III .A ( 1 ) (a) or (b)) 8 . Total quantity (tonnes net): 4 888 9 . Number of lots : four (A: 904 tonnes ; B : 2 675 tonnes ; C : 714 tonnes ; D : 595 tonnes (Dl : 95 tonnes; D2: 500 tonnes)) 10 . Packaging and marking (6): A and D : see OJ C 267, 13 . 9 . 1996, p. 1 ( 10.4.A, B and C.2) B and C: see OJ C 267, 13 . 9 . 1996, p. 1 ( 10.8A B and C.2) see OJ C 114, 29 . 4 . 1991 , p . 1 ( III.A (3)) language to be used for the marking: A, C, and D : English ; B : Portuguese 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12 . Stage of supply: free at port of shipment (8) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: A, C and D: 1  21 . 12 . 1997; B : 8  28 . 12 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 28 . 10 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 10 . 11 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment: A, C and D: 15 . 12 . 1997  4. 1 . 1998 ; B : 22 . 12 . 1997  11 . 1 . 1998 (c) deadline for the supply:  22. Amount of tendering security: ECU 15 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B - 1 049 Brussels ( telex : 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer (4):  L 280/6 EN Official Journal of the European Communities 14. 10 . 97 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( 5) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certific ­ ate . (6) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: ' the words "European Commu ­ ¢ . nity . (7) Tenders shall be rejected unless they specify the type of oil to which they relate . (s) For lot D, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area .